DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 7, lines 13-15 seem to include grammatical errors, “The group of N electrodes 2 are arranged at relatively narrow intervals, there are electrode group exhibiting a strong correlation, and also electrodes which have no involvement in the BMI control exist.” It is unclear what this sentence should convey. Examiner suggests editing this sentence to read “The group of N electrodes 2 are arranged at relatively narrow intervals, where within the group N, there are electrodes that exhibit a strong correlation with the BMI control, but also electrodes which have no involvement in the BMI control.” or similar language.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 6, independent claims 1 and 4 establish that the communication section transmits data corresponding to the group N to the external device.  For claim 3, it is unclear how part of the data (from group N) is transmitted before the data from group N (of claim 1) is transmitted, since it appears that both sets of data in claims 1 and 3 are the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischell et al (US 6,230,049, hereinafter “Fischell”).
Regarding claim 1, Fischell discloses an internal device of a brain-machine interface system, the internal device adapted to be implanted in a living body (col 1, ln 42-50; col 2, ln 1-7), the internal device comprising: a communication section which wirelessly communicates with an external device (col 4, ln 21-28); and a control section which controls the communication section (col 2, ln 15-25; col 3, ln 61-col 4, ln 8), wherein the control section causes: the communication section to transmit data corresponding to electroencephalogram signals of the living body which are detected through a group of N (N is 2 or more) electrodes, to the external device (col 4, ln 15-28, where Fischell discloses the EEG data is collected from the implanted brain electrodes); and, when, after the transmission is performed, the communication section receives a designation signal designating a group of M electrode(s), M being smaller than N, the communication section to transmit data corresponding to electroencephalogram signals of the living body which are detected through the group of M electrode(s), to the external device in real time (col 2, ln 1-7; col 3, ln 61-col 4, ln 8; col 4, ln 44-49; where Fischell discloses real-time standard brain mapping using electrodes near the site of an epileptic focus, Examiner interprets that the electrodes near the site of the focus meet a subgroup M compared to the original group N).
Regarding claim 2, Fischell discloses a storage section (col 6, ln 42-col 7, ln 16), wherein prior to the transmission of the data corresponding to electroencephalogram signals of the living body which are detected through the group of N electrodes, the control section causes the storage section to repeatedly store the data corresponding to electroencephalogram signals of the living body which are detected through the group of N electrodes (col 6, ln 42-col 7, ln 16).
Regarding claim 3, as best understood, Fischell discloses the communication section to transmit data corresponding to electroencephalogram signals of the living body which are detected through a group of N (N is 2 or more) electrodes, to the external device (col 4, ln 15-28, where Fischell discloses the EEG data is collected from the implanted brain electrodes).  Examiner interprets a portion of this data to read on “part of the data” as in the instant claim, whereafter the remaining portion of data completing the data of group N reads on the data transmission recited in claim 1.
Regarding claim 4, Fischell discloses a method for controlling an internal device of a brain-machine interface system, the internal device adapted to be implanted in a living body (col 1, ln 42-50; col 2, ln 1-7), the method comprising: wirelessly transmitting data corresponding to electroencephalogram signals of the living body which are detected through a group of N (N is 2 or more) electrodes to an external device (col 4, ln 15-28, where Fischell discloses the EEG data is collected from the implanted brain electrodes and is wirelessly transmitted); after the wireless transmission is performed, wirelessly receiving a designation signal designating a group of M electrode(s), M being smaller than N (col 2, ln 1-7; col 3, ln 61-col 4, ln 8; col 4, ln 44-49; where Fischell discloses real-time standard brain mapping using electrodes near the site of an epileptic focus, Examiner interprets that the electrodes near the site of the focus meet a subgroup M compared to the original group N); and wirelessly transmitting data corresponding to electroencephalogram signals of the living body which are detected through the group of M electrode(s) to the external device in real time (col 2, ln 1-7; col 3, ln 61-col 4, ln 8; col 4, ln 44-49; where Fischell discloses real-time standard brain mapping using electrodes near the site of an epileptic focus).
Regarding claim 5, Fischell discloses the internal device further includes a storage section (col 6, ln 42-col 7, ln 16), and, the method further comprises: prior to the transmission of the data corresponding to electroencephalogram signals of the living body which are detected through the group of N electrodes, repeatedly storing in the storage section the data corresponding to electroencephalogram signals of the living body which are detected through the group of N electrodes (col 6, ln 42-col 7, ln 16).
Regarding claim 6, as best understood, Fischell discloses the communication section to transmit data corresponding to electroencephalogram signals of the living body which are detected through a group of N (N is 2 or more) electrodes, to the external device (col 4, ln 15-28, where Fischell discloses the EEG data is collected from the implanted brain electrodes).  Examiner interprets a portion of this data to read on “part of the data” as in the instant claim, whereafter the remaining portion of data completing the data of group N reads on the data transmission recited in claim 4.
Regarding claim 7, Fischell discloses an internal device of a brain-machine interface system, the internal device adapted to be implanted in a living body (col 1, ln 42-50; col 2, ln 1-7), the internal device comprising: a data acquisition section (col 4, ln 15-28); a communication section which wirelessly communicates with an external device (col 4, ln 21-28); and a control section which controls the communication section (col 2, ln 15-25; col 3, ln 61-col 4, ln 8), wherein the control section causes: the data acquisition section to acquire first data corresponding to electroencephalogram signals of the living body which are detected through N (N is 2 or more) electrodes, the first data having a first data amount (col 4, ln 15-28, where Fischell discloses the EEG data is collected from the implanted brain electrodes, where Examiner interprets this data to constitute a first data amount); the communication section to transmit the first data to the external device (col 4, ln 15-28, where the first data is wirelessly transmitted to an external EEG analysis workstation); when, after the transmission is performed, the communication section receives a designation signal designating a second data amount which is smaller than the first data amount, the data acquisition section to acquire second data corresponding to electroencephalogram signals of the living body which are detected through the N electrodes, the second data having the second data amount (col 2, ln 1-7; col 3, ln 61-col 4, ln 8; col 4, ln 44-49; where Fischell discloses standard brain mapping using electrodes near the site of an epileptic focus, Examiner interprets that the electrodes near the site of the focus meet a subgroup M compared to the original group N and to constitute a second data amount); and the communication section to transmit the second data to the external device in real time (col 2, ln 1-7; col 3, ln 61-col 4, ln 8; col 4, ln 44-49; where Fischell discloses real-time standard brain mapping using electrodes near the site of an epileptic focus).
Regarding claim 10, Fischell discloses a method for controlling an internal device of a brain-machine interface system, the internal device adapted to be implanted in a living body (col 1, ln 42-50; col 2, ln 1-7), the method comprising: acquiring first data corresponding to electroencephalogram signals of the living body which are detected through a group of N (N is 2 or more) electrodes, the first data having a first data amount (col 4, ln 15-28, where Fischell discloses the EEG data is collected from the implanted brain electrodes, where Examiner interprets this data to constitute a first data amount); wirelessly transmitting the first data to an external device (col 4, ln 15-28, where the first data is wirelessly transmitted to an external EEG analysis workstation); after the wireless transmission is performed, wirelessly receiving a designation signal designating a second data amount rather than the first data amount (col 2, ln 1-7; col 3, ln 61-col 4, ln 8; col 4, ln 44-49; where Fischell discloses standard brain mapping using electrodes near the site of an epileptic focus, Examiner interprets that the electrodes near the site of the focus meet a subgroup M compared to the original group N and to constitute a second data amount that is different from the first data amount due to differing electrodes utilized); acquiring second data corresponding to electroencephalogram signals of the living body which are detected through the group of N electrodes, the second data having the second data amount (col 2, ln 1-7; col 3, ln 61-col 4, ln 8; col 4, ln 44-49; where Fischell discloses standard brain mapping using electrodes near the site of an epileptic focus, Examiner interprets that the electrodes near the site of the focus meet a subgroup M compared to the original group N and to constitute a second data amount); and wirelessly transmitting the second data to the external device in real time (col 2, ln 1-7; col 3, ln 61-col 4, ln 8; col 4, ln 44-49; where Fischell discloses real-time standard brain mapping using electrodes near the site of an epileptic focus).
Allowable Subject Matter
Claims 8, 9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Caplan et al (WO 2008/057365; see par [043] which mentions a preprocessing method to selectively choose a subset of electrodes for use with a multi-electrode array) and Guttag et al (WO 2009/025863; including EEG seizure detection including a group m and a subset n for a scalp-worn electrode headset (par [0008]; abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799